Citation Nr: 1613350	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  10-19 912	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to April 15, 2013, and a rating in excess of 70 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and friend


ATTORNEY FOR THE BOARD

M. Purdum, Counsel

INTRODUCTION

The Veteran served on active duty from February 1963 to December 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for PTSD with an initial 30 percent rating, effective January 24, 2008. In a March 2010 rating decision, the RO increased the Veteran's PTSD rating to 50 percent, effective January 24, 2008.

In January 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO. In January 2012, the Veteran and a friend testified at a Travel Board hearing before the undersigned Veterans Law Judge at the RO. Transcripts of the hearings have been associated with the Veteran's claims file. 

In March 2013, the Board remanded this case for additional development. The file has now been returned to the Board for further consideration.

In a May 2013 rating decision, the Appeals Management Center (AMC), resultant to development directed in the Board's March 2013 remand, increased the Veteran's PTSD rating to 70 percent, effective April 15, 2013. 


FINDING OF FACT

On June 12, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2015). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

In the present case, upon receipt of the May 2013 rating decision wherein the AMC granted the Veteran a 70 percent rating for PTSD, effective April 15, 2013, resultant to development directed by the Board in its March 2013 remand, the Veteran submitted an Appeals Satisfaction Notice, received by VA on June 12, 2013. The notice indicates that the Veteran asserted that he received recent correspondence regarding a decision to grant one or more issues on appeal, in this case, the May 2013 decision to grant him a 70 percent rating for PTSD effective April 15, 2013, and he was thus satisfied and wished to withdraw any remaining issues that had been remanded for further development, in this case, the issue now captioned as entitlement to an initial rating in excess of 50 percent for PTSD prior to April 15, 2013, and a rating in excess of 70 percent thereafter. The notice indicates that the Veteran asserted that he was asking to withdraw any remaining issue contained in any recent Board remand and was asking the AMC to discontinue further development.

Despite the March 2016 Appellant's Brief from the Veteran's representative, as discussed above, the Veteran has indeed withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.





							(Continued on the next page)

ORDER

The appeal is dismissed.




		
S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


